Citation Nr: 0839518	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for Meniere's disease, or to a separate 
disability evaluation for tinnitus of the right ear.  

2.  Entitlement to service connection for degenerative joint 
disease of the lower back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1979 to May 1986 and 
from January 1987 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and August 2004 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in New Orleans, Louisiana.  

The veteran requested and was afforded a video hearing in 
September 2008 at the RO in New Orleans, Louisiana before the 
undersigned Veteran's Law Judge.  A written transcript of 
this hearing was prepared, and a copy of that transcript has 
been incorporated into the record.  


FINDINGS OF FACT

1.  Prior to May 19, 2007, the veteran's Meniere's disease 
was manifested by bilateral tinnitus; it was not manifested 
by hearing impairment or vertigo.  

2.  Since May 19, 2007, the veteran's Meniere's disease has 
been manifested by hearing impairment, intermittent attacks 
of vertigo with cerebellar gait, and bilateral tinnitus. 

3.  The veteran's degenerative disc disease of the lower 
spine is not a result of the veteran's military service, nor 
a residual of the 1993 in-service back injury.  




CONCLUSIONS OF LAW

1.  Prior to May 19, 2007, the criteria for a disability 
rating in excess of 10 percent for Meniere's disease had not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.87, Diagnostic Code 6205 (2008).  

2.  Since May 19, 2007, the criteria for a disability rating 
of 60 percent for Meniere's disease have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.87, 
Diagnostic Code 6205 (2008).  

3.  The criteria for establishing service connection for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The veteran's claim for an increased initial disability 
evaluation for Meniere's disease arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no 
further notice is needed.

With respect to the veteran's claim of service connection for 
a low back disability, the duty to notify was satisfied by 
way of a letter sent to the veteran in February 2004 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Even though the veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a March 2006 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman, 19 Vet. App. 
473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  The veteran has also submitted private 
medical records, which VA has incorporated into the record of 
evidence.  Also, the veteran received VA medical examinations 
in February 2004, June 2004 and May 2007, and VA has obtained 
these records as well as the records of the veteran's 
outpatient treatment with VA.  Significantly, neither the 
appellant nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Increased Rating for Meniere's Disease

Relevant Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which a 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Diagnostic Code 6205 provides the criteria for rating 
Meniere's disease (endolymphatic hydrops).  Meniere's disease 
manifested by hearing impairment with attacks of vertigo less 
than once a month, with or without tinnitus, is rated 30 
percent disabling.  Meniere's disease manifested by hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus is rated 60 percent disabling.  Meniere's disease 
manifested by hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus, is rated 100 percent disabling.  A Note to 
Diagnostic Code 6205 provides that Meniere's disease is to be 
rated either under these criteria or by separately rating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall rating.  The Note also provides that a rating 
for hearing impairment, tinnitus, or vertigo is not to be 
combined with a rating under Diagnostic Code 6205.  38 C.F.R. 
§ 4.87.

Since the above described Note directs the rating entity to 
evaluate Meniere's disease under other Diagnostic Codes for 
vertigo, tinnitus and hearing impairment, the Board must also 
review those applicable codes and criteria.  

Diagnostic Code 6204 provides the rating criteria for 
vertigo.  According to the Code, a veteran who experiences 
occasional dizziness will generate a 10 percent evaluation, 
while a veteran who has dizziness and occasional staggering 
will generate a 30 percent rating.  A 30 percent disability 
evaluation is the maximum rating available under Diagnostic 
Code 6204.  38 C.F.R. § 4.87.  

Diagnostic Code 6260 provides the rating criteria for 
tinnitus.  A 10 percent disability evaluation is the maximum 
available for both bilateral and unilateral tinnitus, 
recurrent.  38 C.F.R. § 4.87, see also Smith v. Nicholson, 
451 F.3d 1344, 1351 (2006) (affirming VA's interpretation 
that Diagnostic Code 6260 does not provide an additional 10 
percent disability evaluation for bilateral tinnitus over 
unilateral tinnitus).  

Finally, the rating assigned for hearing loss is determined 
by a mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Specifically, evaluations of hearing 
impairment range from 0 to 100 percent based on organic 
impairment of hearing acuity.  Auditory acuity is gauged by 
examining the results of controlled speech discrimination 
tests, together with the results of pure tone audiometric 
tests in the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hz).  To evaluate the degree of disability, the 
rating schedule establishes 11 auditory acuity levels ranging 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and 
VII, as set forth following 38 C.F.R. § 4.85, are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000 and 4000 
Hz) is 55 decibels (dB) or more, Table VI or Table Via is to 
be used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the pure tone threshold is 30 
dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI 
or Table VIa is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  



Facts and Analysis

Service connection was granted for Meniere's disease in an 
August 2004 rating decision.  A disability evaluation of 10 
percent was assigned under Diagnostic Code 6205 to compensate 
the veteran for his symptoms of tinnitus, with an effective 
date of January 1, 2004.  The veteran has appealed this 
decision, contending that he is entitled to an initial 
disability rating in excess of 10 percent.  Upon review of 
all of the evidence of record, the Board finds that while the 
veteran is not entitled to an initial disability rating in 
excess of 10 percent, the veteran is entitled to a disability 
rating of 60 percent as of May 19, 2007.  

The veteran's initial disability rating is 10 percent.  The 
next-higher disability evaluation available to the veteran 
under Diagnostic Code 6205 is 30 percent.  This requires 
hearing impairment with attacks of vertigo less than once a 
month, with or without tinnitus.  

The veteran was afforded VA examination in June 2004 upon 
filing his claim.  According to the VA examiner, the veteran 
did not suffer from vertigo at this time.  The veteran 
reported that he did not seek treatment for vertigo at this 
time either.  This fact is supported by the veteran's 
September 2003 retirement examination, in which he indicated 
that he did not suffer from dizziness or fainting spells.  
The examiner concluded that the veteran had a history of low 
grade tinnitus, but no diagnosis of hearing loss was assigned 
at this time.  

In February 2004, the veteran was afforded VA audiometric 
examination.  According to this examination, pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20
LEFT
5
5
5
5
10

Pure tone threshold averages were 13 dB in the right ear and 
6 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 
(2007).  Therefore, the February 2004 audiometric examination 
clearly establishes that the veteran did not suffer from a 
hearing loss disability between 500 Hz and 4000 Hz at this 
time.  

The Board recognizes that according to the veteran's 
September 2003 retirement examination, the examiner concluded 
that the veteran had possible sensorineural hearing loss.  
However, it does not appear that the veteran's hearing was 
examined during this examination.  Rather, the examiner cited 
audiological results recorded in December 2002 in the report.  
According to these results, pure tone thresholds, in dB, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
20
LEFT
5
5
0
0
5

Speech recognition scores were not recorded at this time.  
However, based on the above pure tone threshold scores, the 
veteran did not have impaired hearing at this time.  

Based on the above evidence, the veteran is not entitled to 
the next-higher disability rating of 30 percent as of January 
1, 2004.  As noted, a 30 percent disability evaluation 
requires evidence of hearing loss and vertigo, occurring not 
less than once a month.  As of this time, the evidence 
establishes that the veteran was not suffering from hearing 
loss or episodes of vertigo.  As such, the Board concludes 
that the veteran is not entitled to an initial disability 
rating in excess of 10 percent for his Meniere's disease.  

The Board has also considered the in-service medical evidence 
pertaining to vertigo and Meniere's syndrome.  For example, a 
March 1989 in-service report indicates that the veteran was 
complaining of dizzy spells.  Likewise, a July 1989 report 
notes that the veteran was suffering from benign positional 
vertigo.  However, isolated episodes of vertigo in the 
veteran's past do not establish that the veteran has attacks 
of vertigo occurring at least once a month, as required for 
the next-higher disability evaluation of 30 percent.  While 
the Board recognizes that the veteran has experienced vertigo 
before, the preponderance of the evidence establishes that 
the veteran was not suffering from vertigo at the time of 
filing his claim in 2001.  

However, the evidence indicates that the veteran's symptoms 
have worsened since the June 2004 VA examination.  In the May 
2007 VA examination, the evidence established that the 
veteran had tinnitus, hearing impairment and attacks of 
vertigo.  According to the report, the veteran complained of 
constant tinnitus in the right ear, and intermittent tinnitus 
in the left ear.  The veteran indicated that he sometimes 
goes two weeks without an attack of vertigo, but sometimes 
experiences more than one per week.  The veteran also 
reported a history of balance and gait problems, but the 
examiner noted that there were no signs of imbalance or a 
staggering gait upon examination.  However, the examiner 
concluded that during an attack, the veteran would have 
difficulty standing unaided and would be totally disabled 
during that time.  

The veteran submitted the results of a private 
videonystagmography examination in August 2008.  According to 
the examiner, the results were consistent with a central 
vestibular pathology.  This evidence provides support for the 
veteran's report of vertigo symptoms.  

Finally, the May 2007 VA examiner concluded that the veteran 
suffered from hearing loss.  Based on the evidence of record, 
it is not entirely clear what the examiner relied upon in 
making this conclusion.  There is no indication that an 
audiometric examination was performed as part of this 
examination.  However, there is no evidence to the contrary 
to suggest that the veteran was not suffering from hearing 
loss.  Also, a subsequent August 2008 report from the Creel 
Hearing Center confirmed that the veteran did in fact have 
mild hearing loss of the right ear.  According to this 
evaluation, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
35
LEFT
15
15
10
10
10

Pure tone threshold averages were 22 dB for the right ear and 
12 for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 100 
percent in the left ear.  Based on these scores, the veteran 
has a hearing loss disability of the right ear.  Scores that 
are less than 94 percent are representative of impaired 
hearing.  

Granting the veteran the full benefit of the doubt, the Board 
concludes that the veteran is entitled to a disability 
evaluation of 60 percent, as of May 19, 2007  A disability 
evaluation of 60 percent requires evidence of hearing 
impairment, with attacks of vertigo and cerebellar gait, 
occurring from one to four times per month.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart, 21 Vet. App. 505 (2007).  The May 2007 
VA examination is the first time there is sufficient evidence 
of record to satisfy the criteria for a disability rating in 
excess of 10 percent under Diagnostic Code 6205.  As such, 
the Board concludes that staged ratings are appropriate in 
this case, and the veteran is entitled to a disability rating 
of 60 percent as of May 19, 2007.  

The evidence establishes that the veteran would not be 
entitled to the highest disability evaluation of 100 percent 
as of May 19, 2007.  A 100 percent disability evaluation 
requires evidence of attacks of vertigo and cerebellar gait 
occurring more than once a week.  As noted, according to the 
veteran's May 2007 VA examination, he reported that he may go 
two weeks without an attack of vertigo but also may have more 
than one a week.  This does not, in the Board's opinion, 
warrant a 100 percent disability evaluation for the veteran's 
Meniere's disease under Diagnostic Code 6205.  

As previously noted, the veteran's symptomatology is to be 
rated either under Diagnostic Code 6205 for Meniere's 
disease, or, under the codes for vertigo, tinnitus and 
hearing loss separately, whichever results in the highest 
disability rating.  38 C.F.R. § 4.87.  

For clarification purposes, the veteran asserted in his 
September 2008 communication to the Board that he is entitled 
to an evaluation for both Meniere's disease and tinnitus.  
According to 38 C.F.R. § 4.87, the veteran is entitled to a 
disability evaluation for Meniere's disease under Diagnostic 
Code 6205, or, the veteran is entitled to a combined 
disability evaluation for hearing loss, tinnitus, and 
vertigo.  Meniere's disease already encompasses all three of 
these disorders, and to provide a separate disability rating 
for the exact same symptoms would amount to pyramiding, which 
is not permissible.  See 38 C.F.R. § 4.14 (2008).  

With that being said, the Board concludes that the veteran 
will receive a higher disability rating under Diagnostic Code 
6205, rather than if his symptoms were rated separately.  As 
previously discussed the veteran can receive a maximum 
disability rating of 10 percent for his bilateral tinnitus 
under Diagnostic Code 6260.  Likewise, a disability rating of 
30 percent is the maximum available for vertigo under 
Diagnostic Code 6204, if there is dizziness and occasional 
staggering.  As already discussed, the veteran has tinnitus 
and dizziness with occasional loss of balance, so a 10 
percent disability evaluation and a 30 percent disability 
evaluation would be appropriate for the veteran's tinnitus 
and vertigo respectively.  

The veteran would not be entitled to a compensable disability 
evaluation for hearing loss.  Specifically, at the veteran's 
February 2004 audiological examination, the average pure tone 
threshold was 13 for the right ear and 6 for the left ear.  
Speech audiometry revealed a speech recognition ability of 
100 percent in the right and left ears.  Applying the results 
of that examination to Table VI of the VA regulations yields 
a Roman numeral value of I in the right and left ears.  
38 C.F.R. § 4.85(f).   

Applying these values to Table VII, the veteran's bilateral 
hearing loss warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.85.  

Applying the previously discussed disability ratings of 30 
percent for vertigo and 10 percent for tinnitus to Table 1 of 
38 C.F.R. § 4.25 results in a combined disability evaluation 
of 40 percent.  Therefore, the veteran would receive a higher 
disability evaluation if he remains rated as 60 percent 
disabled under Diagnostic Code 6205 for his Meniere's 
disease.  As such, the Board will not change the code under 
which the veteran is rated.  

As a final point, it is noted that based upon the guidance of 
the Court in Hart, the Board has considered whether a staged 
rating is appropriate, and as discussed above, finds that 
while a rating higher than 10 percent is not warranted prior 
to May 19, 2007, an evaluation of 60 percent is warranted 
from that time.  


Service Connection for Degenerative Joint Disease

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The veteran contends that he is entitled to service 
connection for degenerative joint disease and/or degenerative 
disc disease (DDD) of the spine.  However, upon a thorough 
review of all of the evidence of record, the Board must 
conclude that the veteran is not entitled to service 
connection.  The evidence establishes that the veteran was 
not suffering from a back disorder during the time period 
between his retirement from the military and his post-
separation diagnosis of degenerative disc disease, and the 
evidence, particularly X-ray evidence, does not establish 
that degenerative joint disease was diagnosed within a year 
of the his separation from service (see 38 C.F.R. §§ 3.307, 
3.309).  

According to a letter from the veteran received by VA in 
April 2007, he believes his lower back disorder is related to 
two specific incidents that occurred during his military 
service.  First, in July 1989, the veteran was in a motor 
vehicle accident.  According to service medical records, the 
veteran injured his left shoulder, his left elbow, and his 
left knee.  There are no medical records indicating that the 
veteran's lower back was injured as a result of this 
accident, however.  Additionally, the veteran contends that 
his current back disorder is related to a back injury he 
sustained while playing a volleyball game in December 1993.  
The veteran was diagnosed with a lower back sprain at this 
time, but the evidence does not indicate that this was a 
chronic injury.  

Subsequent service medical records do not indicate that the 
veteran continued to seek treatment for a chronic lower back 
injury.  There are records of occasional treatment for back 
pain, such as a February 1995 service record.  However, this 
report notes that the veteran had complaints of back pain for 
the past three days, and the only treatment assigned was a 
two day course of ibuprofen.  This evidence does not 
establish that the veteran's previous lower back injury 
resulted in chronic residuals.  Also, the veteran reported a 
history of back pain during his September 2003 retirement 
examination, which the examiner noted to be a diagnosis of 
"DDD."  However, for the reasons discussed below, the Board 
does not find this opinion to be credible.  

First, the veteran was afforded a general VA examination in 
February 2004.  During that examination, the veteran reported 
being treated approximately once a month by a chiropractor 
for his lower back pain.  Upon examination, the examiner 
concluded that the veteran was experiencing no pain in his 
back.  The examiner concluded that the veteran's back was 
asymptomatic and negative upon physical examination.  
Additionally, X-ray images were taken of the veteran's lower 
spine at this time.  According to the radiologist, the 
veteran had no significant degenerative findings.  The 
conclusion was that the veteran had an unremarkable, normal 
spine, at this time.  

According to the veteran's April 2007 letter, the veteran 
felt that the February 2004 VA examination was inadequate.  
The veteran noted that his back examination was very short.  
Without addressing whether the veteran's contentions have 
merit, the Board points out that an X-ray was taken as part 
of this examination.  Regardless of the length of time spent 
on examination, the X-ray images revealed that the veteran's 
spine was normal at this time.  In response to this letter, 
however, VA still afforded the veteran additional VA 
examination in May 2007.  

According to the May 2007 VA examiner, the veteran had normal 
posture and gait, with no abnormal spinal curvatures.  The 
veteran had full range of motion of the thoracolumbar spine, 
with no additional loss of motion on repetitive use.  It was 
noted that the veteran had a gradual ache around the 
waistline that occurred on a monthly basis and was treated 
with moderate-occasional medication.  The examiner concluded 
that the veteran had degenerative disc disease at the L4-5 
level.  However, the examiner concluded that the veteran's 
current degenerative disc disease was not a result of his in-
service back injury.  It was the examiner's opinion that the 
veteran was not actually diagnosed with degenerative disc 
disease while in service, since there is no record of in-
service spinal X-rays.  Additionally, the examiner concluded 
that since the veteran's X-ray of February 2004 did not 
reveal degenerative disc disease, the veteran did not have it 
during his military service.  

The veteran also submitted a copy of a VA outpatient 
radiology report from September 2008.  According to this 
report, the veteran may have had some very mild narrowing of 
the intervertebral disc space at the L3-4 level.  The 
radiologist concluded that the veteran had very mild 
degenerative changes of the lumbar spine.  This report, 
however, fails to establish service connection, as it does 
not relate the veteran's current back disorder to his 
military service.  The veteran's previous VA examination 
already diagnosed the veteran with degenerative disc disease.  

The Board has also considered the evidence of private back 
treatment submitted by the veteran.  According to letters 
received from the veteran in April 2007 and September 2008, 
the veteran reported seeking medical attention from a 
chiropractor on a near monthly basis since before his 
separation from service.  In fact, the veteran has included 
tables of each date he received treatment, ranging from 
August 16, 1995 to August 19, 2008.  However, upon reviewing 
the chiropractor's notes, this evidence does not support the 
veteran's contention that his back disability is related to 
his military service.  

None of the chiropractor's notes assign a diagnosis of 
degenerative disc disease of the lower back.  Also, the notes 
indicate that much of the veteran's time at the chiropractor 
has been for neck pain, which is not a claim currently before 
the Board.  Finally, the notes establish that the veteran's 
lower back pain is often an isolated incident brought on by 
specific events.  According to notes from August 1995, the 
veteran was experiencing lower back pain after playing golf.  
In May 1996, the veteran had lower back pain after doing yard 
work.  In June 2003, the veteran had lower back pain after 
playing basketball.  Therefore, the Board concludes that the 
veteran's evidence of chiropractic treatment for occasional 
lower back pain does not provide a medical nexus opinion 
between the veteran's current degenerative disc disease and 
his in-service injuries of 1989 and 1993.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine must be denied.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent Meniere's disease is denied.  

Entitlement to a disability evaluation of 60 percent as of 
May 19, 2007 for Meniere's disease is granted.  

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


